DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement is made of the preliminary amendment filed on 11/18/2019.  Claims 1-6 are pending for consideration on the merits in this Office Action.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/2/2019 and 2/4/2021 were filed on or after the mailing date of the application.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.

Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because the abstract exceeds 150 words.  Additionally, the abstract is poorly formatted which impairs the readability.  Correction is required.  See MPEP § 608.01(b).

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Gas volume calculation unit in at least claim 1;
Minimum gas volume calculation unit in at least claim 1;
Reference command calculation unit in at least claim 2;
Correction command calculation unit in at least claim 2;
Opening degree command calculation unit in at least claim 2;
Heat source device in at least claim 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
A heat source device appears to be described as an air conditioner or water heater in at least 0018 of the specifications.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
§ 112 1st statement

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably 

Regarding Claim 1, the recitation of “…a gas volume calculation unit,” is not described in the specifications such that one skilled in the art would necessarily know what structure performs the function of calculating gas volume.  Thus, one skilled in the art would not necessarily conclude that Applicant had possession of the claimed subject matter.  For example, the specifications in at least 0026 and 0028 appear to explain the calculation of gas volume but fail to describe what specific structure performs the stated function.    
 Therefore, the claim fails the written description requirement and is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph.

Regarding Claim 1, the recitation of “…a minimum gas volume calculation unit,” is not described in the specifications such that one skilled in the art would necessarily know what structure performs the function of calculating gas volume.  Thus, one skilled in the art would not necessarily conclude that Applicant had possession of the claimed subject matter.  For example, the specifications in at least 0026 and 0028 appear to explain the calculation of gas volume but fail to describe what specific structure performs the stated function.    
 Therefore, the claim fails the written description requirement and is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph.


Regarding Claim 2, the recitation of “…a reference command calculation unit,” is not described in the specifications such that one skilled in the art would necessarily know what structure performs the function of determining a reference opening degree command value.  Thus, one skilled in the art would not necessarily conclude that Applicant had possession of the claimed subject matter.  For example, the specifications in at least 0026 - 0028 appear to explain the function of determining a reference opening degree command value but fail to describe what specific structure performs the stated function.    
 Therefore, the claim fails the written description requirement and is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph.

Regarding Claim 2, the recitation of “…a corrections command calculation unit,” is not described in the specifications such that one skilled in the art would necessarily know what structure performs the function of calculates a correction opening degree command value based on current gas volume.  Thus, one skilled in the art would not necessarily conclude that Applicant had possession of the claimed subject matter.  For example, the specifications in at least 0029 appear to explain the function of calculating a correction opening degree command value but fail to describe what specific structure performs the stated function.    
 Therefore, the claim fails the written description requirement and is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph.

Regarding Claim 2, the recitation of “…an opening degree demand calculation unit,” is not described in the specifications such that one skilled in the art would necessarily know what structure performs the function of calculating a value obtained by the reference command calculation unit and the correction command calculation unit.  
 Therefore, the claim fails the written description requirement and is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph.

§ 112 2nd statement

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 1, the recitation of “…a gas volume calculation unit,” renders the claim unclear in light of the 112 1st rejection above.  In particular, the recitation of “a gas volume calculation unit” not being adequately described in the specifications does not necessarily provide one skilled in the art the ability to ascertain the metes and bounds of the particular claim limitation. Thus the claim is indefinite.


Regarding Claim 1, the recitation of “…a minimum gas volume calculation unit,” renders the claim unclear in light of the 112 1st rejection above.  In particular, the recitation of “a minimum gas volume calculation unit” not being adequately described in the specifications does not necessarily provide one skilled in the art the ability to ascertain the metes and bounds of the particular claim limitation. Thus the claim is indefinite.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Regarding Claim 2, the recitation of “…a reference command calculation unit,” renders the claim unclear in light of the 112 1st rejection above.  In particular, the recitation of “a reference command calculation unit” not being adequately described in the specifications does not necessarily provide one skilled in the art the ability to ascertain the metes and bounds of the particular claim limitation. Thus the claim is indefinite.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Regarding Claim 2, the recitation of “…a corrections command calculation unit,” renders the claim unclear in light of the 112 1st rejection above.  In particular, the recitation of “a corrections command calculation unit” not being adequately described in the specifications does not necessarily provide one skilled in the art the ability to 
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Regarding Claim 2, the recitation of “…a reference command calculation unit,” renders the claim unclear in light of the 112 1st rejection above.  In particular, the recitation of “a reference command calculation unit” not being adequately described in the specifications does not necessarily provide one skilled in the art the ability to ascertain the metes and bounds of the particular claim limitation. Thus the claim is indefinite.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Regarding Claim 1, the recitation of “...a gas volume calculation unit that calculates a current gas volume using a current actual cooling capacity; and a minimum gas volume calculation unit that calculates a required minimum gas volume for the compressor using a parameter related to an operating condition of the compressor,” renders the claim unclear because there is not a clear cut indication of the scope of the subject matter covered by the claim; and the invention only states a result obtained and the invention does not lend one skilled in the art what structure is encompassed by the claim. In particular, there has been no specific structure disclosed that detect parameters that would aid in determining gas volume and/or cooling capacity.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Regarding Claim 2, the recitation of “...a reference command calculation unit that calculates a reference opening degree command value in response to a demanded cooling capacity; a correction command calculation unit that calculates a correction opening degree command value in response to a difference between the current gas volume and the required minimum gas volume for the compressor; and an opening degree command value calculation unit that calculates an opening degree command value of the expansion valve by adding the correction opening degree command value to the reference opening degree command value,” renders the claim unclear because there is not a clear cut indication of the scope of the subject matter covered by the claim; and the invention only states a result obtained and the invention does not lend one skilled in the art what structure is encompassed by the claim. In particular, there has been no specific structure disclosed that detect parameters that would aid in determining an expansion valve opening degree.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Regarding Claim 6, the recitation of “...the method comprising: calculating a current gas volume using a current actual cooling capacity; and calculating a required minimum gas volume for the compressor using a parameter related to an operating condition of the compressor, wherein if the current gas volume is less than the required minimum gas volume for the compressor, control is performed so as to increase an opening degree of the expansion valve,” renders the claim unclear because there is not a clear cut indication of the scope of the subject matter covered by the claim; and the invention only states a result obtained and the invention does not lend one skilled in the art what structure is encompassed by the claim. In particular, there has been no specific structure disclosed that detect parameters that would aid in determining gas volume 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Umeda et al. (US2014/0260385) alone.

Regarding Claim 1, Umeda teaches a control device [20; fig 1A] of a refrigerating cycle including a compressor [22] compressing a refrigerant, a condenser [24] condensing the refrigerant compressed by the compressor, an expansion valve [26, 
the control device calculates a current gas volume using a current actual cooling capacity [0033; 0044; at least evaporator capacity; fig 5; See also Drawing I]; and 
calculates a required minimum gas volume for the compressor using a parameter related to an operating condition of the compressor [See Drawing I where a minimum gas volume i.e. target gas volume is identified], 
wherein if the current gas volume is less than the required minimum gas volume for the compressor, the control device performs control so as to increase an opening degree of the expansion valve [Drawing I; where one skilled in the art would conclude that "opening degree b%" is the target opening degree for an identified capacity and if "opening degree c%" represents a current gas volume then the opening degree would have to be increased to "opening degree b%" to obtain the target gas volume].
Whereas Umeda teaches calculating a current gas volume and calculating a required minimum gas volume within the processor of the control unit [20; 0030; 0039], Umeda does not do so having a separate gas volume calculation unit and a minimum gas volume calculation unit.  
However, a person skilled in the art before the effective filing date of the invention would recognize that having discrete calculation units such as a gas volume calculation unit and a minimum gas volume calculation unit would provide increased calculating capabilities whereby each calculating unit can be dedicated to a particular task or jointly participate in a more complexed calculation.  
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Umeda to have a gas volume calculation unit and a minimum gas volume calculation unit in order to provide increased calculating capabilities.  

For Clarity, in regard to Claim 6, the method as claimed is carried out during the normal operation of the apparatus of Umeda as modified above.


    PNG
    media_image1.png
    569
    855
    media_image1.png
    Greyscale


Drawing I

For example at fig 3C;
From required minimum gas volume/target gas volume, b % opening degree can be determined as a target opening degree at a target gas volume based on the measured parameter of pressure; from c % opening degree a current gas volume at that particular opening degree can be deduced.
Where;
c % is reference opening degree
b % is opening degree at target flow rate
Therefore, in a condition where the opening degree is moved from c % to b % a correction opening degree being added to the reference opening degree to obtain target opening degree is implicit.

For example at fig 3B;
From required minimum gas volume/target gas volume, y % opening degree can be determined as a target opening degree at a target gas volume based on the measured parameter of pressure; from z % opening degree a current gas volume at that particular opening degree can be deduced.
Where;
z % is reference opening degree
y % is opening degree at target flow rate
Therefore, in a condition where the opening degree is moved from z % to y % a correction opening degree being added to the reference opening degree to obtain target opening degree is implicit.

Regarding Claim 2, Umeda, as modified, teaches the invention of Claim 1 above and Umeda teaches calculating a reference opening degree command value in response to a demanded cooling capacity; calculating a correction opening degree command value in response to a difference between the current gas volume and the required minimum gas volume for the compressor; and calculating an opening degree 
Whereas Umeda teaches calculating a reference opening degree command value, a correction opening degree command value and calculating an opening command value [Drawing I above and example at 3C], Umeda does not do so having a separate reference command calculation unit, correction command calculation unit and an opening degree command value calculation unit.  
However, a person skilled in the art before the effective filing date of the invention would recognize that having discrete calculation units such as a reference command calculation unit, correction command calculation unit and an opening degree command value calculation unit would provide increased calculating capabilities whereby each calculating unit can be dedicated to a particular task or jointly participate in a more complexed calculation.  
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Umeda to have a reference command calculation unit, correction command calculation unit and an opening degree command value calculation unit in order to provide increased calculating capabilities.  Furthermore, it has been held that if desirable for any purpose it would have been obvious to have calculations provided by separate units for that purpose.  (MPEP 2144.04 V C).

Regarding Claim 3, Umeda, as modified, teaches the invention of Claim 1 above and Umeda teaches wherein the control device has opening degree command information in which an opening degree command value obtained by adding a correction opening degree command value for the required minimum gas volume for the 

Regarding Claim 4, Umeda, as modified, teaches the invention of Claim 1 above and Umeda teaches wherein the refrigerating cycle includes an economizer [30] provided between the condenser [24] and the evaporator [28], and the expansion valve includes a first expansion valve [26] provided between the condenser and the economizer and a second expansion valve [32] provided between the economizer and the evaporator [0028; fig 1A], and wherein if the current gas volume is less than the required minimum gas volume for the compressor, the control device performs control so as to increase an opening degree of the first expansion valve and an opening degree of the second expansion valve [0033; fig 3; Drawing 1, examples at 3B & 3C].

Regarding Claim 5, Umeda, as modified, teaches the invention of Claim 1 above and Umeda teaches a heat source device [at least chiller 10] comprising: the control device [20] of a refrigerating cycle [0027; fig 1A].



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
VanderZee (US2006/0162358),
Leaver et al. (US20080134699),
Sullivan (US2013/0271905).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY L FURDGE whose telephone number is (313)446-4895.  The examiner can normally be reached on M-R 6a-3p; F 6a-10a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Landrum can be reached on 571-272-5567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LARRY L FURDGE/            Primary Examiner, Art Unit 3763